TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00578-CR


In re Robin Carter


Salviano Martinez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-204018, HONORABLE DONALD LEONARD, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E

	This is a contempt proceeding ancillary to the appeal of Salviano Martinez.  The
subject of this proceeding is court reporter Robin Carter.
	The reporter's record was originally due to be filed on or about November 26, 2007. 
On January 18, 2008, this Court extended the time for filing the reporter's record to February 29
(order attached).  On April 1, Carter informed this Court that the record would be filed by April 7,
but to date, the record has not been filed.  On May 16, we issued a show-cause order requiring Carter
to either file the record or appear before this Court on May 28 to explain her delay in filing the record
and her violation of our January 18 order (order attached).  However, Carter did not accept the
certified mail containing our show-cause order and did not file the record, appear before this Court,
or otherwise respond to our order.  Nor has Carter returned phone calls in response to several
messages left by the Clerk of this Court.  
	Therefore, on June 27, 2008, Carter was ordered to appear in person before this Court
on July 30, 2008, at 1:30 p.m., in the courtroom of this Court to show why she should not be held
in contempt and sanctions imposed for her failure to obey the January 18 order of this Court (order
attached). (1)  Carter was ordered to bring to the hearing either (1) a complete reporter's record from
the underlying trial or (2) her complete notes from the underlying proceeding, including all exhibits
in her possession, and any equipment and supplies necessary to prepare the reporter's record.  The
motion was served on Carter through personal service by Deputy Constable G. L. Blaylock, delivered
to her on June 30, 2008.  The motion provided Carter with notice of the allegations against her and
of the date of the hearing.  The show-cause hearing was held in this Court on July 30, 2008, and
Carter, having been personally served, did not appear as ordered.  This Court therefore recessed the
hearing and issued an order of attachment directing that Carter be bodily attached and brought before
this Court for a reconvened hearing upon her arrest.  Carter filed the record on August 1, 2008,
providing no explanation for the delay or for her failure to appear as ordered.
	Therefore, it is hereby ordered that Robin Carter shall appeal in person before this
Court on August 11, 2008, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why she should
not be held in contempt and sanctions imposed for her failure to obey the June 27 order of this Court.
	It is ordered on August 4, 2008.

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Pemberton, and Henson
Do Not Publish
1.   In our show-cause order, we ordered Carter to appear and show why she should not be held
in contempt and sanctions imposed for her failure to obey the January 18 and May 16 orders of this
Court.  However, because Carter did not accept the mail containing the May 16 order, we will not
consider that order in our contempt considerations.